
	

113 HRES 225 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 225
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2013
			Mr. Grayson submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		That the House of Representatives
			 shall not consider H.R. 3, the Northern Route Approval Act
			 because: (1) it violates rule XXI of the House, and (2) it affects the dignity
			 and integrity of the proceedings of the House since it is
			 unconstitutional.
		
